Exhibit 10.2

 
 
COSI, INC.
 
REGISTRATION RIGHTS AGREEMENT
 
This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is entered into as of
April 10, 2015, by and among Cosi, Inc., a Delaware corporation (the “Company”),
and the persons identified on Schedule A hereto (each, a “Holder” and,
collectively, the “Holders”).
 
WHEREAS, the Company has issued and agreed to issue shares of its common stock,
par value $0.01 per share (the “Common Stock”) to the Investors in offerings not
registered under the Securities Act (as defined below); and
 
WHEREAS, the Investors and the Company desire to enter into this Agreement to
set forth certain registration rights of the Investors with respect to such
shares of Common Stock.
 
NOW THEREFORE, in consideration of the mutual promises, representations,
warranties, covenants and conditions set forth herein, the parties mutually
agree as follows:
 
ARTICLE 1

 
DEFINITIONS
 
As used in this agreement, the following terms shall have the following
meanings:
 
“Affiliate” of any Person shall mean any other Person who either directly or
indirectly is in control of, is controlled by, or is under common control with,
such Person.  For purposes of this definition, “control” when used with respect
to any Person means the power to direct the management and policies of such
Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise.
 
“Business Day” shall mean any Monday, Tuesday, Wednesday, Thursday or Friday
that is not a day on which banking institutions in The City of New York are
authorized by law, regulation or executive order to close.
 
“Common Stock” shall mean the common stock of the Company, par value $.01 per
share.
 
“Company Indemnified Parties” shall have the meaning set forth in Section 2.6(a)
hereof.
 
“Company Registration” shall have the meaning set forth in Section 2.2 hereof.
 
 
 

--------------------------------------------------------------------------------

 
 
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended (or
any similar successor federal statute), and the rules and regulations
thereunder, as the same are in effect from time to time.
 
“Holder” shall mean the Investors and each Permitted Transferee of any
Investor.  For purposes of this Agreement, the Company may deem the registered
holder of a Registrable Security as the Holder thereof.
 
“Holder Indemnified Parties” shall have the meaning set forth in Section 2.6(b)
hereof.
 
“Indemnified Party” shall have the meaning set forth in Section 2.6(c) hereof.
 
“Indemnifying Party” shall have the meaning set forth in Section 2.6(c) hereof.
 
“Material Development Condition” shall have the meaning set forth in
Section 2.4(b) hereof.
 
“Person” shall mean any individual, corporation, limited liability company,
limited or general partnership, joint venture, association, joint stock company,
trust, unincorporated organization, government or any agency or political
subdivisions thereof or any group (within the meaning of Section 13(d)(3) of the
Exchange Act) comprised of two or more of the foregoing.
 
“Permitted Transferee” shall mean a transferee of Registrable Securities.
 
“Prospectus” shall mean the prospectus included in any Registration Statement,
as amended or supplemented by a prospectus supplement with respect to the terms
of the offering of any portion of the Registrable Securities covered by such
Registration Statement and by all other amendments and supplements to the
prospectus, including post-effective amendments and all material incorporated by
reference in such prospectus.
 
“Registrable Securities” shall mean (i) the shares of Common Stock held by the
Investors as of the date hereof and identified opposite such Investors’ names on
Schedule A hereto and (ii) any other securities issued or issuable with respect
to such shares of Common Stock as a result of or in connection with any stock
dividend, stock split or reverse stock split, combination, reclassification,
merger, consolidation or similar transaction in respect of such shares of Common
Stock (“Successor Securities”); provided, that any shares of Common Stock and
any Successor Securities held by the Investors or any other Holder shall cease
to be Registrable Securities upon the earliest of the following:  (i) a
registration statement registering such shares of Common Stock or Successor
Securities, as the case may be, under the Securities Act has been declared or
becomes effective and such shares of Common Stock or Successor Securities, as
the case may be, have been sold or otherwise transferred by the Holder or owner
thereof pursuant to such effective registration statement; (ii) such shares of
Common Stock or Successor Securities, as the case may be, are sold or otherwise
transferred to the public pursuant to Rule 144; or (iii) all such shares of
Common Stock or Successor Securities, as the case may be, held by such Holder
may be sold in a single transaction in any 90-day period without registration
pursuant to Rule 144 under the Securities Act.
 
“Registration Expenses” shall have the meaning set forth in Section 2.5 hereof.
 
 
 
-2-

--------------------------------------------------------------------------------

 
 
“Registration Statement” shall mean any registration statement which covers any
of the Registrable Securities pursuant to the provisions of this Agreement,
including the Prospectus included therein, all amendments and supplements to
such Registration Statement, including post-effective amendments, all exhibits
and all material incorporated by reference in such Registration Statement.
 
“Requesting Securityholder Registration” has the meaning set forth in
Section 2.2 hereof.
 
“Rule 144” shall mean Rule 144 promulgated under the Securities Act, as amended
from time to time, or any similar successor rule thereto that may be promulgated
by the SEC.
 
“SEC” shall mean the United States Securities and Exchange Commission.
 
“Securities Act” shall mean the Securities Act of 1933, as amended (or any
similar successor federal statute), and the rules and regulations promulgated by
the SEC from time to time thereunder.
 
“Underwritten Offering” shall mean a registered offering in which shares of
Common Stock are sold to an underwriter for reoffering to the public.
 
ARTICLE 2

 
REGISTRATION RIGHTS.
 
Section 2.1  Shelf Registration.
 
(a)  Shelf Registration.  No later than 30 days following the date of this
Agreement, the Company shall prepare and file with the SEC a “shelf”
Registration Statement on Form S-3 (if the Company is then eligible to use Form
S-3 or any comparable or successor form or forms or any similar short form
registration covering the resale of such Registrable Securities for which the
Company is then eligible) relating to the offer and sale of the Registrable
Securities by the Holders thereof from time to time in accordance with the
methods of distribution set forth in the Registration Statement and Rule 415
promulgated under the Securities Act (together with any additional registration
statements filed to register any Registrable Securities, including those that
were subject to a Rule 415 Limitation, the “Shelf Registration”).  In no event
shall the Company be obligated to effect any Shelf Registration other than
pursuant to a Form S-3 (or any comparable or successor form or forms or any
similar short form registration covering the resale of such Registrable
Securities) if the Company is then eligible to use Form S-3 (or such comparable
or successor form) for the registration of the Registrable Securities under the
Securities Act.  If the Company is not eligible to use Form S-3 (or such
comparable or successor form) at the time of filing of a Registration Statement
pursuant to this Section 2.1,  the Company will use Form S-1 (or such comparable
or successor form thereto) to effect such registration and will undertake to
register the Registrable Securities on Form S-3 (or such comparable or successor
form thereto) promptly after such form is available for use by the Company;
provided that the Company shall not be obligated to keep effective any Shelf
Registration on Form S-1 for
 
 
-3-

--------------------------------------------------------------------------------

 
 
a period in excess of one hundred eighty (180) days in any twelve (12) month
period (treating, for purposes of such determination, any days included in any
Deferral Period as days during which such Shelf Registration is not effective);
provided further, that upon regaining eligibility to use Form S-3 (or any
comparable or successor form) the Company shall promptly file a Shelf
Registration on Form S-3 (or such comparable or successor form thereto) covering
all of the then Registrable Securities and, subject to the immediately preceding
proviso, will maintain the effectiveness of the Shelf Registration on Form S-1
(or such comparable or successor form) then in effect until such time as a Shelf
Registration on Form S-3 (or such comparable or successor form thereto) covering
the Registrable Securities has been declared effective by the SEC.  If the
Company continues to not be eligible to use Form S-3 (or such comparable or
successor form thereto) to register the Registrable Securities after the one
hundred eighty (180) day period referred to above has expired in respect of the
most recent Shelf Registration on Form S-1 (or such comparable or successor form
thereto), the Company will, upon the written request of one or more Holders file
another Shelf Registration on Form S-1 (or such comparable or successor form
thereto) covering the Registrable Securities subject to the same limitations
regarding maintenance of effectiveness as described above; provided that the
Company shall not be obligated to file more than one (1) Shelf Registration on
Form S-1 (or such comparable or successor form thereto), together with any
amendments thereto, in any calendar year and shall not be obligated to file a
Shelf Registration on Form S-1 (or such comparable or successor form thereto),
other than the initial Shelf Registration on Form S-1, until the date that is
ninety (90) days after the expiration of the one hundred eighty (180) day period
referred to above in respect of the immediately preceding Shelf Registration on
Form S-1 (or such comparable or successor form thereto).  Subject to the terms
of this Agreement, the Company shall use its commercially reasonable efforts to
cause each Registration Statement filed pursuant to this Section 2.1 to be
declared effective under the Securities Act as promptly as possible after the
filing thereof.  The Company shall use commercially reasonable efforts to
address any comments from the SEC regarding any such Registration Statement and
to advocate with the SEC for the registration of all Registrable
Securities.  Notwithstanding the foregoing, if the SEC prevents the Company from
including any or all of the Registrable Securities on a Registration Statement
due to limitations on the use of Rule 415 of the Securities Act for the resale
of the Registrable Securities by the Holders (a “Rule 415 Limitation”) or
otherwise, such Registration Statement shall register the resale of a number of
Registrable Securities which is equal to the maximum number of shares as is
permitted by the SEC, and, subject to the provisions of this Section 2.1, the
Company shall continue to use its commercially reasonable efforts to register
all remaining Registrable Securities as promptly as practicable in accordance
with the applicable rules, regulations and guidance of the SEC.  In such event,
the number of Registrable Securities to be registered for each Holder in such
Registration Statement shall be reduced pro rata among all Holders.
 
(b)  Effectiveness of Registration Statement.  Subject to Section 2.4(b), the
Company agrees to use its commercially reasonable efforts to (i) cause the
Registration Statement relating to any registration pursuant to this Section 2.1
to become effective as promptly as practicable following the date hereof, and
(ii) thereafter keep such Registration Statement effective continuously for a
period ending on the earlier of (x) the date which is one hundred eighty (180)
days after the effective date of such Registration Statement (subject to
extension as provided in Sections 2.3(b) and 2.4(b)) and (y) the date on which
all Registrable
 
 
-4-

--------------------------------------------------------------------------------

 
 
Securities covered by such Registration Statement have been sold and the
distribution contemplated thereby has been completed.
 
(c)  Inclusion of Other Securities; Cutback.  The Company, and any other holder
of the Company’s securities who has registration rights, may include its
securities in any registration effected pursuant to this Section 2.1 on a basis
no less favorable to the Holders than that of any other holder of the Common
Stock of the Company who has registration rights; provided, however, that if the
managing underwriter of a proposed Underwritten Offering contemplated thereby
advises the Holders in writing that the total amount or kind of securities to be
included in such proposed public offering exceeds the number or is not of a type
that can be sold in such offering within a price range acceptable to the
Holders, then the amount or kind of securities offered for the account of the
following groups of holders shall be reduced pro rata among members of such
group in accordance with such managing underwriter’s recommendation in the
following order of priority (with the securities to be reduced first listed
first): (i) securities other than Registrable Securities; (ii) securities
offered by the Company; and (iii) Registrable Securities; and provided, further,
that no Registrable Securities shall be reduced until all securities other than
Registrable Securities and securities offered by the Company are entirely
excluded from the underwriting.
 
Section 2.2  Piggyback Registration.  If the Company at any time proposes to
file a registration statement with respect to any of its equity securities,
whether for its own account (other than a registration statement on Form S-4 or
S-8 (or any successor or substantially similar form)), or in connection with
(a) an employee stock option, stock purchase or compensation plan or securities
issued or issuable pursuant to any such plan, or (b) a dividend reinvestment
plan) (any of the foregoing, a “Company Registration”), or for the account of a
holder of securities of the Company pursuant to demand registration rights
granted by the Company (a “Requesting Securityholder” and, such registration, a
“Requesting Securityholder Registration”), then the Company shall in each case
give written notice of such proposed filing to all Holders of Registrable
Securities at least twenty (20) days before the anticipated filing date of any
such registration statement by the Company, and such notice shall offer to all
Holders the opportunity to have any or all of the Registrable Securities held by
such Holders included in such registration statement.
 
Each Holder of Registrable Securities desiring to have its Registrable
Securities registered under this Section 2.2 shall so advise the Company in
writing within twenty (20) days after the date of receipt of such notice (which
request shall set forth the amount of Registrable Securities for which
registration is requested), and the Company shall include in such Registration
Statement all such Registrable Securities so requested to be included
therein.  If the Registration Statement relates to an Underwritten Offering,
such Registrable Securities shall be included in the underwriting on the same
terms and conditions as the securities otherwise being sold through the
underwriter, as provided herein.  Any Holder shall have the right to withdraw a
request to include its Registrable Securities in any public offering pursuant to
this Section 2.2 by giving written notice to the Company of its election to
withdraw such request at least five (5) Business Days prior to the effective
date of such Registration Statement.  Notwithstanding the foregoing, if the
managing underwriter of any such proposed public offering advises the Company in
writing that the total amount or kind of securities which the Holders of
Registrable Securities, the Company and any other persons or entities intended
to be included in such
 
 
-5-

--------------------------------------------------------------------------------

 
 
proposed public offering is sufficiently large or of a type which such managing
underwriter believes would adversely affect the success of such proposed public
offering, then the amount or kind of securities offered for the account of the
following groups of holders shall be reduced pro rata among members of such
group in accordance with such managing underwriter’s recommendation in the
following order of priority: (i) if a registration under this Section 2.2 is a
Company Registration, then the order of priority shall be (with the securities
to be reduced first listed first) (A) subject to the provisions of Section 2.8
hereof, Registrable Securities and securities other than Registrable Securities,
on a pro rata basis, and (B) securities offered by the Company; (ii) if a
registration under this Section 2.2 is a Requesting Securityholder Registration
(and the Requesting Securityholder is not a Holder), then the order of priority
shall be (with the securities to be reduced first listed first) (A) Registrable
Securities (other than securities of the Requesting Securityholder),
(B) securities offered by the Company and (C) securities of the Requesting
Securityholder; and (iii) if a registration under this Section 2.2 is a
Requesting Securityholder Registration made pursuant to Section 2.1 hereof, then
the order of priority shall be as set forth in Section 2.1(c).  Anything to the
contrary in this Agreement notwithstanding, the Company may withdraw or postpone
a Registration Statement referred to in this Section 2.2 at any time before it
becomes effective or withdraw, postpone or terminate the offering after it
becomes effective, without obligation to any Holder of Registrable Securities,
unless such registration statement was filed pursuant to Section 2.1 hereof.
 
Section 2.3  Registration Procedures.
 
(a)  General.  In connection with the Company’s registration obligations,
pursuant to Sections 2.1, 2.2 and 2.3 hereof, at its expense, except as provided
in Section 2.6, the Company will, as soon as practicable:
 
(i)  prepare and file with the SEC a Registration Statement with respect to such
Registrable Securities as described in Sections 2.1 and 2.2 on a form permitted
by Section 2.1 or 2.2 and available for the sale of the Registrable Securities
by the Holders thereof in accordance with the intended method or methods of
distribution thereof or such amendments and post-effective amendments to an
existing Registration Statement as may be necessary to keep such Registration
Statement effective for the time periods set forth in Section 2.1(b) (if
applicable); provided that no Registration Statement shall be required to remain
in effect after all Registrable Securities covered by such Registration
Statement have been sold and distributed as contemplated by such Registration
Statement;
 
(ii)  take such reasonable action as may be necessary so that: (A) any
Registration Statement and any amendment thereto and any Prospectus forming part
thereof and any amendment or supplement thereto (and each report or other
document incorporated therein by reference) complies in all material respects
with the Securities Act and the Exchange Act and the respective rules and
regulations thereunder, (B) any Registration Statement and any amendment thereto
does not, when it becomes effective, contain an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein not misleading, and (C) any Prospectus forming
part of any Registration Statement, and any amendment or supplement to such
Prospectus, does not, as of such date, include an untrue statement of a
 
 
-6-

--------------------------------------------------------------------------------

 
material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading;
 
(iii)  notify the selling Holders of Registrable Securities and the managing
underwriters, if any, as soon as practicable and, if requested by the Holders,
confirm such notice in writing (A) when a new Registration Statement, Prospectus
or any Prospectus supplement or post-effective amendment has been filed, and,
with respect to any new Registration Statement or post-effective amendment, when
it has become effective, (B) of any request by the SEC for amendments or
supplements to any Registration Statement or Prospectus or for additional
information, (C) of the issuance by the SEC of any comments with respect to any
Registration Statement and of the Company’s responses thereto, (D) of any stop
order suspending the effectiveness of any Registration Statement or the
initiation of any proceedings for that purpose, (E) of any suspension of the
qualification of the Registrable Securities for sale in any jurisdiction or the
initiation of any proceeding for such purpose and (F) of the happening of any
event which makes any statement of a material fact made in any Registration
Statement, Prospectus or any document incorporated therein by reference untrue
or which requires the making of any changes in any Registration Statement,
Prospectus or any document incorporated therein by reference in order to make
the statements therein (in the case of any Prospectus, in the light of the
circumstances under which they were made) not misleading (which notice shall be
accompanied by an instruction to suspend the use of the Prospectus relating to
such Registrable Securities until the requisite changes have been made);
 
(iv)  furnish to each selling Holder of Registrable Securities prior to the
filing thereof with the SEC, a copy of any Registration Statement, and each
amendment thereof and each amendment or supplement, if any, to the Prospectus
included therein and afford such Holder, the managing underwriter and their
respective counsel a reasonable opportunity within a reasonable period to review
and comment on copies of all such documents (including a reasonable opportunity
to review copies of any documents to be incorporated by reference therein and
all exhibits thereto) proposed to be filed;
 
(v)  furnish to each selling Holder of Registrable Securities, without charge,
as many conformed copies as may reasonably be requested, of the then effective
Registration Statement and any post-effective amendments thereto, including
financial statements and schedules, all documents incorporated therein by
reference and all exhibits (including those incorporated by reference);
 
(vi)  deliver to each selling Holder of Registrable Securities, without charge,
as many copies of the then effective Prospectus (including each prospectus
subject to completion) and any amendments or supplements thereto as such Persons
may reasonably request in order to permit the offering and sale of the shares of
such Registrable Securities to be offered and sold, and the Company consents
(except during a suspension period permitted by this Agreement) to the use of
the Prospectus or any amendment or supplement thereto by the selling Holder in
connection with the offering and sale of the Registrable Securities covered by
the Prospectus or any amendment or supplement thereto in accordance with the
terms hereof;
 
 
 
-7-

--------------------------------------------------------------------------------

 
 
(vii)  use commercially reasonable efforts to prevent the issuance, and if
issued to obtain the withdrawal, of any order suspending the effectiveness of
the Registration Statement relating to such Registrable Securities;
 
(viii)  prior to the offering of Registrable Securities pursuant to any
Registration Statement, use commercially reasonable efforts to register or
qualify or cooperate with the selling Holders of Registrable Securities and
their respective counsel in connection with the registration or qualification of
such Registrable Securities for offer and sale under the securities or blue sky
laws of such jurisdictions as any selling Holder of Registrable Securities or
underwriter reasonably requests in writing and to keep such registration or
qualification (or exemption therefrom) effective during the period such
Registration Statement is required to be kept effective and to do all other acts
or things reasonably necessary or advisable to enable the disposition in such
distributions of the securities covered by the applicable Registration
Statement; provided, however, that the Company will not be required to
(A) qualify to do business in any jurisdiction where it would not otherwise be
required to qualify, but for this paragraph (viii), (B) subject itself to
general taxation in any such jurisdiction or (C) file a general consent to
service of process in any such jurisdiction;
 
(ix)  cooperate with the selling Holders of Registrable Securities to facilitate
the timely preparation and delivery to the selling Holders or the managing
underwriters, at the Company’s expense, of certificates representing Registrable
Securities to be sold and not bearing any restrictive legends; and enable such
Registrable Securities to be in such denominations and registered in such names
as the selling Holders or managing underwriters, if any, may request at least
two Business Days prior to any sale of Registrable Securities to any
underwriters and instruct the transfer agent and registrar of the Registrable
Securities to release any stop transfer orders with respect to the Registrable
Securities;
 
(x)  cause all Registrable Securities covered by the Registration Statement to
be listed on each securities exchange (or quotation system operated by a
national securities association) on which identical securities issued by the
Company are then listed on or prior to the effective date of any Registration
Statement and enter into customary agreements including, if necessary, a listing
application and indemnification agreement in customary form;
 
(xi)  provide the Holders, the transfer agent and registrar a CUSIP number for
the Registrable Securities no later than the effective date of such Registration
Statement;
 
(xii)  use its commercially reasonable efforts to comply with all applicable
rules and regulations of the SEC relating to such registration and the
distribution of the securities being offered and make generally available to its
securities holders, as soon as reasonably practicable, earnings statements
satisfying the provisions of Section 11(a) of the Securities Act;
 
(xiii)  cooperate and assist in any filings required to be made with the
Financial Industry Regulatory Authority;
 
 
 
-8-

--------------------------------------------------------------------------------

 
 
(xiv)  if requested, include or incorporate in a Prospectus supplement or
post-effective amendment to a Registration Statement, such information as the
managing underwriters administering an Underwritten Offering of the Registrable
Securities registered thereunder reasonably request to be included therein and
to which the Company does not reasonably object and make all required filings of
such Prospectus supplement or post-effective amendment as soon as reasonably
practicable after they are notified of the matters to be included or
incorporated in such Prospectus supplement or post-effective amendment;
 
(xv)  upon the occurrence of any event contemplated by clauses (D), (E) or (F)
of Section 2.3(a)(iii) above, as soon as reasonably practicable prepare a
post-effective amendment to any Registration Statement or an amendment or
supplement to the related Prospectus or file any other required document so
that, as thereafter delivered to purchasers of the Registrable Securities
included therein, the Prospectus will not include an untrue statement of
a material fact or omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading;
 
(xvi)  subject to the proviso in paragraph (viii) above, cause the Registrable
Securities covered by the Registration Statement to be registered with or
approved by such other governmental agencies or authorities as may be necessary
to enable the seller or sellers thereof to consummate the disposition of such
Registrable Securities (other than as may be required by the governmental
agencies or authorities of any foreign jurisdiction and other than as may be
required by a law applicable to a selling Holder by reason of its own activities
or business other than the sale of Registrable Securities);
 
(xvii)  if such offering is an Underwritten Offering, enter into an underwriting
agreement with an investment banking firm selected in accordance with
Section 2.3(c) of this Agreement containing representations, warranties,
indemnities and agreements then customarily included by an issuer in
underwriting agreements with respect to secondary underwritten distributions and
take all such other actions as are reasonably requested by the managing
underwriters for such underwritten offering in order to facilitate the
registration or the disposition of such Registrable Securities, including
delivery of customary accountants comfort letters and legal opinions;
 
(xviii)  if such offering is an Underwritten Offering, upon the execution of a
customary confidentiality agreement, (a) make reasonably available for
inspection by each selling Holder of Registrable Securities and any managing or
lead underwriter in such Underwritten Offering, and any attorney, accountant or
other agent retained by such selling Holder or any such underwriter, all
relevant financial and other records, pertinent corporate documents and
properties of the Company and its subsidiaries as shall be reasonably necessary
to enable them to conduct a “reasonable” investigation for purposes of
Section 11(a) of the Securities Act; (b) cause the Company’s officers, directors
and employees to make reasonably available for inspection all relevant
information reasonably requested by the selling Holder or any such underwriter,
attorney, accountant or agent in connection with any such Registration
Statement, in each case, as is customary for similar due diligence examinations;
and (c) deliver such documents and
 
 
 
-9-

--------------------------------------------------------------------------------

 
 
certificates as may be reasonably requested by the selling Holder and the
managing underwriters, if any, including customary opinions of counsel and “cold
comfort” letters as may be reasonably required pursuant to the underwriting
agreement relating thereto;
 
(xix)  in connection with an Underwritten Offering requested pursuant to
Section 2.1, the Company will participate, to the extent reasonably requested by
the managing underwriter for the offering or the Holders participating therein,
in customary efforts to sell the securities under the offering, including,
without limitation, participating in “road shows” or other investor meetings,
and the Company shall secure the reasonable participation of its senior
management for such purposes;
 
(xx)  permit one legal counsel to the Holders to review and comment upon a
registration statement filed pursuant to Section 2.1 or 2.2 and all amendments
and supplements thereto at least five (5) days prior to their filing with the
SEC, and not file any document in a form to which such legal counsel reasonably
objects (such legal counsel to be chosen by the Holders of a majority of the
Registrable Securities being included in such registration statement); and
 
(xxi)  use its commercially reasonable efforts to take all other reasonable
steps necessary to effect the registration, offering and sale of the Registrable
Securities covered by the Registration Statement contemplated hereby.
 
The Company may require each seller of Registrable Securities, prior to
inclusion of its Registrable Securities in a Registration Statement as to which
any registration is being effected, to furnish to the Company such information
regarding such seller and the distribution of such securities as the Company may
from time to time reasonably request and as shall be required in connection with
any registration referred to herein.  No Holder may include Registrable
Securities in any Registration Statement pursuant to this Agreement unless and
until such Holder has furnished to the Company such information.  Each Holder
further agrees to furnish as soon as reasonably practicable to the Company all
information required to be disclosed in order to make information previously
furnished to the Company by such Holder not misleading.
 
(b)     Each Holder of Registrable Securities agrees that, upon receipt of any
written notice from the Company of the happening of any event of the kind
described in clause (D), (E) or (F) of Section 2.3(a)(iii) or in Section 2.4(b),
such Holder will forthwith discontinue disposition of Registrable Securities
pursuant to the then current Prospectus until (1) such Holder is advised in
writing by the Company that a new Registration Statement covering the offer of
Registrable Securities has become effective under the Securities Act or (2) such
Holder receives copies of a supplemented or amended Prospectus contemplated by
this Section 2.3(b), or until such Holder is advised in writing by the Company
that the use of the Prospectus may be resumed.  If the Company shall have given
any such notice during a period when a demand registration is in effect, the
Company shall extend the period described in Section 2.1(b)(i) (as applicable)
by the number of days during which any such disposition of Registrable
Securities is discontinued pursuant to this paragraph, if so directed by the
Company, on the happening of such event, the Holder will deliver to the Company
(at the Company’s
 
 
 
-10-

--------------------------------------------------------------------------------

 
 
expense) all copies, other than permanent file copies then in such Holder’s
possession, of the prospectus covering such Registrable Securities current at
the time of receipt of such notice.
 
(c)  Selection of Underwriters.  With respect to any Underwritten Offering, the
Company shall be entitled to select the managing underwriter.
 
Section 2.4  Other Agreements.
 
(a)  “Market Stand-Off” Election.  In the case of any Underwritten Offering,
upon the request of the managing underwriter, each Holder agrees not to effect
any public sale or distribution of Registrable Securities, except as part of
such underwritten registration pursuant to the terms hereof, during the period
beginning fifteen (15) days prior to the closing date of such underwritten
offering and during the period ending ninety (90) days after such closing date
(or such longer period, not to exceed 180 days, as may be reasonably requested
by the managing underwriter or underwriters).
 
(b)  Material Development Condition.  With respect to any Registration Statement
filed or to be filed pursuant to Section 2.1, if the Company determines, in its
good faith judgment, that (i) it would (because of the existence of, or in
anticipation of, a material acquisition or corporate reorganization or other
transaction, financing activity, stock repurchase or development involving the
Company or any subsidiary, or the unavailability of any required financial
statements, or any other event or condition of similar significance to the
Company or any subsidiary) be materially detrimental to the Company or any
subsidiary or its stockholders for such a Registration Statement to become
effective or to be maintained effective or for sales of Registrable Securities
to continue pursuant to the Registration Statement, or (ii) the filing or
maintaining effectiveness of a Registration Statement would require disclosure
of material information that the Company has a valid business purpose of
retaining as confidential (each, a “Material Development Condition”), the
Company shall, notwithstanding any other provisions of this Agreement, be
entitled, upon the giving of a written notice (a “Delay Notice”) to such effect,
signed by the Chief Executive Officer, President, Chief Financial Officer or any
Vice President of the Company, to any Holder of Registrable Securities included
or to be included in such Registration Statement, (A) to cause sales of
Registrable Securities by such Holder pursuant to such Registration Statement to
cease, (B) to delay actions to bring about the effectiveness of such
Registration Statement and sales thereunder or, upon the written advice of
counsel, cause such Registration Statement to be withdrawn and the effectiveness
of such Registration Statement terminated, or (C) in the event no such
Registration Statement has yet been filed, to delay filing any such Registration
Statement, until, in the good faith judgment of the Company, such Material
Development Condition no longer exists (notice of which the Company shall
promptly deliver to any Holder of Registrable Securities with respect to which
any such Registration Statement has been filed).
 
Notwithstanding the foregoing provisions of this paragraph (b):
 
(1)  the Company shall not be entitled to cause sales of Registrable Securities
to cease or to delay any registration of Registrable Securities required
pursuant to Section 2.1 by reason of any existing or anticipated Material
Development Condition for a period of more than
 
 
-11-

--------------------------------------------------------------------------------

 
 
sixty (60) consecutive days; provided, that the Company shall not be entitled to
exercise any such right more than two times in any calendar year or less than 30
days from the prior such suspension period; and provided further, that such
exercise shall not prevent the Holders from being entitled to at least 240 days
of effective registration per calendar year;
 
(2)  in the event a Registration Statement is filed and subsequently withdrawn
by reason of any existing or anticipated Material Development Condition as
hereinbefore provided, the Company shall cause a new Registration Statement
covering the Registrable Securities to be filed with the SEC as soon as
reasonably practicable after the occurrence of the earlier of (i) the expiration
of such Material Development Condition and (ii) the expiration of the period set
forth in clause (1) above, and the registration period for such new registration
statement shall be the number of days that remained in the required registration
period with respect to the withdrawn Registration Statement at the time it was
withdrawn; and
 
(3)  in the event the Company elects not to withdraw or terminate the
effectiveness of any such Registration Statement but to cause a Holder or
Holders to refrain from selling Registrable Securities pursuant to such
Registration Statement for any period during the required registration period,
such required registration period with respect to such Holders shall be extended
by the number of days during such required registration period that such Holders
are required to refrain from selling Registrable Securities.
 
Section 2.5  Registration Expenses.  All reasonable documented expenses incident
to the Company’s performance of or compliance with this Agreement, including
without limitation all registration and filing fees, listing fees, fees and
expenses of compliance with securities or blue sky laws (including reasonable
fees and disbursements of counsel in connection with blue sky qualifications or
registrations (or the obtaining of exemptions therefrom) of the Registrable
Securities), fees of the Financial Industry Regulatory Authority, transfer and
registration fees of transfer agents and registrars, printing expenses
(including expenses of printing Prospectuses), messenger and delivery expenses,
internal expenses (including, without limitation, all salaries and expenses of
its officers and employees performing legal or accounting duties), fees and
disbursements of its counsel and its independent certified public accountants
(including expenses of any special audit or accounting review), securities acts
liability insurance (if the Company elects to obtain such insurance), fees and
expenses of any special experts retained by the Company in connection with any
registration hereunder, reasonable fees and expenses, not to exceed $30,000 per
registration hereunder, of one counsel for the Holders (and any necessary local
counsel), and fees and expenses of other Persons retained by the Company (all
such expenses being referred to as “Registration Expenses”), shall be borne by
the Company; provided, that Registration Expenses shall not include
out-of-pocket expenses incurred by the Holders (except as specifically provided
above in this Section 2.5) and underwriting discounts, commissions or fees
attributable to the sale of the Registrable Securities,
 
 
-12-

--------------------------------------------------------------------------------

 
 
which shall be paid by the Holders pro rata on the basis of the number of shares
of Common Stock registered on their behalf.
 
Section 2.6  Indemnification.
 
(a)  Indemnification by the Company.  The Company will, with respect to any
Registrable Securities as to which registration or qualification or compliance
under applicable “blue sky” laws has been effected pursuant to this Agreement,
indemnify each Holder, each Holder’s officers, directors, partners and members,
and each person controlling such Holder within the meaning of Section 15 of the
Securities Act, and each underwriter thereof, if any, and each person who
controls any such underwriter within the meaning of Section 15 of the Securities
Act (collectively, the “Company Indemnified Parties”), against all expenses,
claims, losses, damages and liabilities, joint or several, (or actions in
respect thereof) arising out of or based on any untrue statement (or alleged
untrue statement) of a material fact contained in any registration statement,
prospectus, preliminary prospectus, offering circular or other document, or any
amendment or supplement thereto incident to any such registration, qualification
or compliance or based on any omission (or alleged omission) to state therein a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances in which they were made, not misleading,
or any violation by the Company of any rule or regulation promulgated under the
Securities Act, Exchange Act or state securities laws applicable to the Company
in connection with any such registration, and the Company will reimburse each of
the Company Indemnified Parties for any reasonable legal and any other expenses
reasonably incurred in connection with investigating, preparing or defending any
such claim, loss, damage, liability or action, as such expenses are incurred.
The indemnity agreement contained in this Section 2.6(a) shall not apply to
amounts paid in settlement of any loss, claim, damage, liability or action if
such settlement is effected without the consent of the Company (which consent
shall not be unreasonably withheld or delayed), nor shall the Company be liable
to a Holder in any such case for any such loss, claim, damage, liability or
action (1) to the extent that it arises out of or is based upon a violation or
alleged violation of any state or federal law (including any claim arising out
of or based on any untrue statement or alleged untrue statement or omission or
alleged omission in the registration statement or prospectus) which occurs in
reliance upon and in conformity with written information furnished expressly for
use in connection with such registration by or on behalf of such Holder, (2) in
the case of a sale directly by a Holder of Registrable Securities (including a
sale of such Registrable Securities through any underwriter retained by such
Holder engaging in a distribution solely on behalf of such Holder), such untrue
statement or alleged untrue statement or omission or alleged omission was
corrected in a final or amended prospectus, and such Holder failed to deliver a
copy of the final or amended prospectus at or prior to the confirmation of the
sale of the Registrable Securities to the person asserting any such loss, claim,
damage or liability in any case in which such delivery is required by the
Securities Act or (3) to the extent such expenses, claims, losses, damages or
liabilities result from a Holder’s use of a Registration Statement during the
effectiveness of a Delay Notice under Section 2.4(b).
 
(b)  Indemnification by Holders of Registrable Securities.  Each Holder will, if
Registrable Securities held by such Holder are included in the securities as to
which such registration or qualification or compliance under applicable “blue
sky” laws is being effected, indemnify, severally and not jointly, the Company,
each of its directors, officers, partners and
 
 
-13-

--------------------------------------------------------------------------------

 
 
members, each underwriter, if any, of the Company’s securities covered by such a
registration, each person who controls the Company or such underwriter within
the meaning of Section 15 of the Securities Act, and each other Holder and each
of such Holder’s officers, directors, partners and members and each person
controlling such Holder within the meaning of Section 15 of the Securities Act
(collectively, the “Holder Indemnified Parties”), against all expenses, claims,
losses, damages and liabilities (or actions in respect thereof) arising out of
or based on any untrue statement (or alleged untrue statement) of a material
fact contained in any registration statement, prospectus, preliminary
prospectus, offering circular or other document, or any amendment or supplement
thereto incident to any such registration, qualification or compliance or based
on any omission (or alleged omission) to state therein a material fact required
to be stated therein or necessary to make the statements therein, in light of
the circumstances in which they were made, not misleading, solely to the extent
that such untrue statement (or alleged untrue statement) or omission (or alleged
omission) is contained in such registration statement, prospectus, offering
circular or other document in reliance upon and in conformity with written
information furnished to the Company by such Holder and stated to be
specifically for use therein or any representation or warranty made by such
Holder in any agreement, document or instrument in respect of the Registrable
Securities, or any violation by such Holder of any rule or regulation
promulgated under the Securities Act, Exchange Act or state securities law
applicable to such Holder, and will reimburse each of the Holder Indemnified
Parties for any reasonable legal or any other expenses reasonably incurred in
connection with investigating, preparing or defending any such claim, loss,
damage, liability or action, as such expenses are incurred, in each case to the
extent, but only to the extent, that such untrue statement (or alleged untrue
statement) or omission (or alleged omission) is made in such registration
statement, prospectus, offering circular or other document in reliance upon and
in conformity with written information furnished to the Company by such Holder
and stated to be specifically for use therein, provided, however, that in no
event shall any indemnity under this Section 2.6(b) payable by a Holder exceed
the amount by which the net proceeds actually received by such Holder from the
sale of Registrable Securities included in such registration exceeds the amount
of any other losses, expenses, settlements, damages, claims and liabilities that
such Holder has been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission or violation. The indemnity agreement
contained in this Section 2.6(b) shall not apply to amounts paid in settlement
of any loss, claim, damage, liability or action if such settlement is effected
without the consent of the applicable Holder (which consent shall not be
unreasonably withheld or delayed), nor shall the Holder be liable for any such
loss, claim, damage, liability or action where such untrue statement or alleged
untrue statement or omission or alleged omission was corrected in a final or
amended prospectus, and the Company or the underwriters failed to deliver a copy
of the final or amended prospectus at or prior to the confirmation of the sale
of the Registrable Securities to the person asserting any such loss, claim,
damage or liability in any case in which such delivery is required by the
Securities Act.
 
(c)  Conduct of Indemnification Proceedings.  Each party entitled to
indemnification under this Section 2.6 (the “Indemnified Party”) shall give
notice to the party required to provide indemnification (the “Indemnifying
Party”) promptly after such Indemnified Party has actual knowledge of any claim
as to which indemnity may be sought, and shall permit the Indemnifying Party to
assume the defense of any such claim or any litigation resulting therefrom,
provided, however, that counsel for the Indemnifying Party, who shall conduct
the defense of such claim or litigation, shall be reasonably acceptable to the
Indemnified
 
 
-14-

--------------------------------------------------------------------------------

 
 
Party, and the Indemnified Party may participate in such defense at such party’s
expense; provided, further, however, that an Indemnified Party (together with
all other Indemnified Parties which may be represented without conflict by one
counsel) shall have the right to retain one separate counsel, with the
reasonable fees and expenses to be paid by the Indemnifying Party, if
representation of such Indemnified Party by the counsel retained by the
Indemnifying Party would be inappropriate due to conflicting interests between
such Indemnified Party and any other party represented by such counsel in such
proceeding. The failure of any Indemnified Party to give notice as provided
herein shall relieve the Indemnifying Party of its obligations under this
Section 2.6, only to the extent that the failure to give such notice is
materially prejudicial or harmful to an Indemnifying Party’s ability to defend
such action. No Indemnifying Party, in the defense of any such claim or
litigation, shall, except with the consent of each Indemnified Party (which
consent shall not be unreasonably withheld or delayed), consent to entry of any
judgment or enter into any settlement which does not include as an unconditional
term thereof the giving by the claimant or plaintiff to such Indemnified Party
of a release from all liability in respect to such claim or litigation. The
indemnity agreements contained in this Section 2.6 shall not apply to amounts
paid in settlement of any loss, claim, damage, liability or action if such
settlement is effected without the consent of the Indemnifying Party, which
consent shall not be unreasonably withheld or delayed. The indemnification set
forth in this Section 2.6 shall be in addition to any other indemnification
rights or agreements that an Indemnified Party may have.
 
(d)  Contribution.  If the indemnification provided for in this Section 2.6 is
held by a court of competent jurisdiction to be unavailable to an Indemnified
Party, other than pursuant to its terms, with respect to any claim, loss,
damage, liability or action referred to therein, then, subject to the
limitations contained in Section 2.6, the Indemnifying Party, in lieu of
indemnifying such Indemnified Party hereunder, shall contribute to the amount
paid or payable by such Indemnified Party as a result of such claim, loss,
damage, liability or action in such proportion as is appropriate to reflect the
relative fault of the Indemnifying Party on the one hand and the Indemnified
Party on the other in connection with the actions that resulted in such claims,
loss, damage, liability or action, as well as any other relevant equitable
considerations. The relative fault of the Indemnifying Party and of the
Indemnified Party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission to state a material fact related to information supplied by the
Indemnifying Party or by the Indemnified Party and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission. The Company and the Holders agree that it would not be
just and equitable if contribution pursuant to this Section 2.6 were based
solely upon the number of entities from whom contribution was requested or by
any other method of allocation which does not take account of the equitable
considerations referred to above in this Section 2.6. In no event shall any
Holder’s contribution obligation under this Section 2.6 exceed the amount by
which the net proceeds actually received by such Holder from the sale of
Registrable Securities included in such registration exceeds the amount of any
other losses, expenses, settlements, damages, claims and liabilities that such
Holder has been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission or violation.  No person guilty of
fraudulent misrepresentation (within the meaning of the Securities Act) shall be
entitled to contribution from any person who was not guilty of such fraudulent
misrepresentation.
 
 
 
-15-

--------------------------------------------------------------------------------

 
 
Section 2.7  Participation in Underwritten Registrations.  No Person may
participate in any Underwritten Offering hereunder unless such Person (i) agrees
to sell such Person’s Registrable Securities on the basis provided in any
underwriting arrangements related thereto and (ii) completes and executes all
questionnaires, powers of attorney, indemnities, underwriting agreements and
other documents reasonably requested under the terms of such underwriting
arrangements.  Nothing in this Section 2.7 shall be construed to create any
additional rights regarding the registration of Registrable Securities in any
Person otherwise than as set forth herein.
 
Section 2.8  Other Registration Rights.  The Company shall not modify or amend
any existing agreement providing for registration rights in a manner that would
adversely affect the rights of the Holders hereunder.  Notwithstanding anything
herein to the contrary, the Company may grant registration rights to other
parties with respect to shares of Common Stock so long as the registration
rights would not be in conflict with or inconsistent with the rights of the
Holders hereunder in any material respect.  The Company and the Holders
acknowledge and agree that the Company has granted registration rights to other
investors in the Company’s securities that are substantially equivalent to those
granted hereunder.
 
Section 2.9  Rule 144 Reporting.  With a view to making available the benefits
of certain rules and regulations of the SEC that may permit the sale of the
restricted securities to the public without registration, the Company agrees to
use its commercially reasonable efforts to: (a) make and keep public information
regarding the Company available as those terms are understood and defined in
Rule 144 under the Securities Act; and (b) so long as a Holder owns any
Registrable Securities, furnish to the Holder forthwith upon written request a
copy of the most recent annual or quarterly report of the Company, and such
other reports and documents so filed as a Holder may reasonably request in
availing itself of any rule or regulation of the SEC allowing a Holder to sell
any such securities without registration.
 
ARTICLE 3

 
TRANSFER RESTRICTIONS.
 
Section 3.1  Transfer Restrictions.
 
(a)  Each Holder agrees that no transfer of Registrable Securities by the
Holders may be effected except in compliance with the restrictions set forth in
this Article III and with the requirements of the Securities Act and any other
applicable securities laws.  Any attempted transfer in violation of this
Agreement shall be of no effect and null and void, regardless of whether the
purported transferee has any actual or constructive knowledge of the transfer
restrictions set forth in this Agreement, and shall not be recorded on the stock
transfer books of the Company.
 
(b)  Each Holder agrees that the Registrable Securities will only be disposed of
pursuant to an effective registration statement under, and in compliance with
the requirements of, the Securities Act or pursuant to an available exemption
from the registration requirements of the Securities Act, and in compliance with
any applicable state securities laws.
 
 
 
-16-

--------------------------------------------------------------------------------

 
 
Section 3.2  Legends.
 
(a)  Each certificate representing Registrable Securities shall bear the
following legend (and a comparable notation or other arrangement will be made
with respect to any uncertificated Stockholder Shares):
 
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR
INVESTMENT AND HAVE NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933,
AS AMENDED.  SUCH SECURITIES MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF
SUCH REGISTRATION OR UNLESS THE ISSUER RECEIVES AN OPINION OF COUNSEL REASONABLY
ACCEPTABLE TO IT STATING THAT SUCH SALE OR TRANSFER IS EXEMPT FROM THE
REGISTRATION AND PROSPECTUS DELIVERY REQUIREMENTS OF SAID ACT.”
 
(b)  The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to a holder of Registrable Securities or issue
to such holder by electronic delivery at the applicable balance account of The
Depository Trust Company, if, unless otherwise required by state securities
laws, (i) such Registrable Securities are registered for resale under the
Securities Act pursuant to an effective registration statement and such holder
agrees and provides the Company with reasonable assurance that such Registrable
Securities shall only be sold pursuant to such registration statement, (ii) in
connection with a sale, assignment or other transfer, such holder provides the
Company with an opinion of counsel, the form and substance of which opinion
shall be reasonably acceptable to the Company, that the sale, assignment or
transfer of the Common Shares may be made without registration under the
applicable requirements of the Securities Act or (iii) such holder provides the
Company with reasonable assurance that the Common Shares can be sold, assigned
or transferred pursuant to Rule 144 of the Securities Act (if the transferor is
not an Affiliate of the Company) or have been sold pursuant to and in compliance
with Rule 144.
 
ARTICLE 4

 
MISCELLANEOUS
 
Section 4.1  Notices.  All notices and other communications hereunder shall be
in writing and shall be deemed sufficiently given and served for all purposes
(a) when personally delivered or given by machine-confirmed facsimile, (b) one
business day after a writing is delivered to a national overnight courier
service or (c) three business days after a writing is deposited in the United
States mail, first class postage or other charges prepaid and registered, return
receipt requested, in each case, addressed as follows (or at such other address
for a party as shall be specified by like notice):
 
 
(i)
in the case of the Company, to:

 
 
COSI, Inc.

 
294 Washington Street, Suite 510

 
Boston, MA  02108

 
 
 
 
-17-

--------------------------------------------------------------------------------

 
 
 
Telephone:  (857) 415-5000

 
Facsimile:  (857) 317-3935

 
Attention:  Chief Financial Officer



With a copy to:


COSI, Inc.
294 Washington Street, Suite 510
Boston, MA  02108
Telephone:  (857) 415-5000 or (312) 310-1336
Facsimile:  (847) 580-4964
Attention:  General Counsel
 
(ii) in the case of a Holder, to the address set forth opposite such Holder’s
name, on Schedule A hereto,
 
with a copy to:
 
[     ]

 
Section 4.2  Amendment and Waiver.  This Agreement may not be amended, modified
or supplemented, and waivers or consents to departures from the provisions of
this Agreement may not be given, unless (a) with respect to a particular
offering under Section 2, the Company has obtained the written consent of
Holders of a majority of the Registrable Securities included in such offering as
are then outstanding as determined by the Company, and (b) in any other event,
the Company has obtained the written consent of Holders of a majority of the
Registrable Securities then outstanding as determined by the Company.  Whenever
the consent or approval of Holders of a specified number of Registrable
Securities is required hereunder, Registrable Securities held by the Company
shall not be counted in determining whether such consent or approval was given
by the Holders of such required number.
 
Section 4.3  Successors and Assigns.  This Agreement shall be binding upon, and
shall inure to the benefit of, the parties hereto and their respective
successors and permitted assigns.  Notwithstanding the foregoing, the rights and
obligations of the Company, on one hand, and the Holders, on the other, under
this Agreement shall not be assigned or delegated without the prior written
consent of the other; provided, however, that if any Holder or any Permitted
Transferee (collectively, the “Transferor”) sells or otherwise transfers any of
its Registrable Securities to another Holder, such Transferor may assign (in
whole or in part) its rights under Section 2.2 of this Agreement to such Holder;
provided, however, (i) the Transferor shall, at least five (5) days prior to
such Transfer, furnish to the Company written notice of the name and address of
such proposed Holder and a description (including amount) of the securities with
respect to which such rights are being assigned and (ii) such transferee Holder
shall assume in writing, concurrently with such transfer, the obligations of the
Transferor under this Agreement and shall be added to Schedule A hereto; and
provided further that no such assignment shall relieve the Holder or the
Transferor of any of its obligations under this Agreement.  Any
 
 
-18-

--------------------------------------------------------------------------------

 
 
attempted or purported assignment that does not comply with this Section 4.3
shall be null and void and shall be of no effect.
 
Section 4.4  Interpretation.  When a reference is made in this Agreement to
Sections, paragraphs or clauses, such reference shall be to a Section, paragraph
or clause of this Agreement unless otherwise indicated.  The words “include,”
“includes,” and “including” when used herein shall be deemed in each case to be
followed by the words “without limitation.”  The table of contents and headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement.  This Agreement has
been negotiated by the respective parties hereto and their attorneys and the
language hereof will not be construed for or against any party.  The phrases
“the date of this Agreement,” “the date hereof,” and terms of similar import,
unless the context otherwise requires, shall be deemed to refer to April 10,
2015.  The words “hereof,” “herein,” “herewith,”  “hereby” and “hereunder” and
words of similar import shall, unless otherwise stated, be construed to refer to
this Agreement as a whole and not to any particular provision of this Agreement.
 
Section 4.5  Further Assurances.  Each party to this Agreement shall use
commercially reasonable efforts to (i) do and perform or cause to be done and
performed all such further acts and things and shall execute and (ii) deliver
all such agreements, certificates, instruments and documents as the other party
hereto may reasonably request in order to carry out the intent and accomplish
the purposes of this Agreement and the consummation of the transactions
contemplated hereby.
 
Section 4.6  No Third-Party Beneficiaries.  No person or entity not a party to
this Agreement shall be deemed to be a third-party beneficiary hereunder or
entitled to any rights hereunder. All representations, warranties or agreements
of the Holders contained in this Agreement shall inure to the benefit of the
Company.
 
Section 4.7  Entire Agreement.  This Agreement and all other documents required
to be delivered pursuant hereto constitute the entire agreement among the
parties with respect to the subject matter hereof and supersede all prior
documents, agreements and understandings, both written and verbal, among the
parties with respect to the subject matter hereof and the transactions
contemplated hereby.
 
Section 4.8  Severability.  If any provision of this Agreement is held to be
illegal, invalid or unenforceable under present or future laws, then, if
possible, such illegal, invalid or unenforceable provision will be modified to
such extent as is necessary to comply with such present or future laws and such
modification shall not affect any other provision hereof; provided that, if such
provision may not be so modified, such illegality, invalidity or
unenforceability will not affect any other provision, but this Agreement will be
reformed, construed and enforced as if such invalid, illegal or unenforceable
provision had never been contained herein.
 
Section 4.9  GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH CONTRACTS MADE AND TO BE PERFORMED IN THE STATE OF DELAWARE,
WITHOUT GIVING EFFECT TO ITS CONFLICTS OF LAW PRINCIPLES.
 
 
 
-19-

--------------------------------------------------------------------------------

 
 
Section 4.10  Counterparts.  This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to each of the other parties, it being understood that
all parties need not sign the same counterpart.
 
(signature pages follow)
 
 
-20-

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.
 
 
THE COMPANY
 
COSI, INC.
 


 
By:  /s/ Richard Bagge                                   
 
Name:  Richard Bagge
 
Title:  Interim CFO
 
 
 
 
[Signature Page to Registration Rights Agreement]
 




 
 

--------------------------------------------------------------------------------

 







 
THE HOLDERS:
     
TRISHIELD SPECIAL SITUATIONS MASTER FUND LTD.
         
By:     /s/ Alan J. Buick, Jr. 
     
Name:  Alan J. Buick, Jr.
     
Title:  Managing Member of Trishield Capital
 
Management LLC, Its Investment Manager
         
PLAISANCE FUND, L. P.
         
By:   /s/ Daniel Kozlowski 
     
Name:  Daniel Kozlowski
     
Title:  Vice President
         
LKCM MICRO-CAP PARTNERSHIP, L. P.
         
By:   /s/ Jacob D. Smith 
     
Name:  Jacob D. Smith
     
Title:  Vice President & General Counsel, LKCM
Micro-Cap Management, L. P.,
 
its General Partner

 
[Signature Page to Registration Rights Agreement]
 
 
 
 
 

--------------------------------------------------------------------------------

 

         
LKCM PRIVATE DISCIPLINE MASTER FUND, SPC
         
By:   /s/ Jacob D. Smith 
     
Name:  Jacob D. Smith
     
Title:  Vice President & General Counsel, LKCM
Private Discipline Management, L.P., its Manager
         
GOOSE HILL CAPITAL LLC
         
By:   /s/ Steven D. Heinemann 
     
Name:  Steven D. Heinemann
     
Title:  Managing Member
         
BIGGER CAPITAL FUND, LP
         
By:   /s/ Michael Bigger 
     
Name:  Michael Bigger
     
Title:  Managing Member of General Partner
         
KENNETH B. VAUGHAN
         
By:   /s/ Kenneth B. Vaughan 
     
Name:  Kenneth B. Vaughan
 

 
 
[Signature Page to Registration Rights Agreement]
 
 

--------------------------------------------------------------------------------

 